Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153451                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153451
                                                                    COA: 319980
                                                                    Jackson CC: 12-004848-FC
  MICHAEL PATRICK-MURPHY HAMILTON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 9, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part III of the Court of Appeals opinion
  (entitled “EXPERT TESTIMONY”), and we REMAND this case to that court for
  reconsideration of the defendant’s claims regarding the qualification and testimony of
  Rosemary Heise. The Court of Appeals majority correctly cited People v Lukity, 460
Mich. 484, 495-496 (1999), for the proposition that a preserved, non-constitutional error
  is not a ground for reversal unless it is more probable than not that the error was outcome
  determinative. It erred, however, in determining that because Heise’s testimony was
  arguably cumulative, it was harmless. See People v Smith, 456 Mich. 543, 555 (1998)
  (“[T]he fact that [a] statement was cumulative, standing alone, does not automatically
  result in a finding of harmless error.”). On remand, the Court of Appeals shall engage in
  “an examination of the entire cause,” Lukity, 460 Mich. at 495-496, and reconsider
  whether it is more probable than not that any error was outcome determinative. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           t0131
                                                                               Clerk